Exhibit 10.4

Payable in Shares

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2012 Long-Term Time-Based Restricted Stock Unit Grant letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is
February 28, 2012. The Time-Based Units are Stock Units with respect to common
stock of the Company (“Company Stock”).

(b) The Time-Based Units shall be vested and payable at the end of the
Restricted Period if and to the extent the terms of the Grant Letter and these
Grant Conditions are met. The “Restricted Period” is the period beginning
February 28, 2012 and ending February 28, 2015.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) The Grantee shall vest in the Time-Based Units at the end of the Restricted
Period, if the Grantee continues to be employed by the Company or its
subsidiaries or affiliates (collectively, the “Employer”) through February 28,
2015 (the “Vesting Date”).

(b) Except as described below, no Time-Based Units shall vest prior to the
Vesting Date.

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer prior to the Vesting Date, the Time-Based Units shall be forfeited as
of the termination date and shall cease to be outstanding.

(b) If, after December 31, 2012, the Grantee ceases to be employed by the
Employer prior to the Vesting Date on account of Retirement (as defined below)
or Involuntary Termination (as defined below), the Grantee shall vest in a
pro-rata portion of the outstanding Time-Based Units. The pro-rated portion
shall be determined by multiplying the number of Time-Based Units by a fraction,
the numerator of which is the number of months following February 28, 2012 and
up to the Grantee’s termination date in which the Grantee was employed by the
Employer and the denominator of which is 36. A partial month after February 2012
shall count as a full month for purposes of this calculation. The pro-rated
Time-Based Units shall be paid within 60 days after the Grantee’s termination
date, as described in Section 6.

(c) If, after December 31, 2012, the Grantee ceases to be employed by the
Employer prior to the Vesting Date on account of death or the Grantee incurs a
Long-Term Disability (as defined below), the Grantee’s Time-Based Units shall
become fully vested. The Time-Based Units shall be paid within 60 days after the
date of the Grantee’s death or Long-Term Disability, as described in Section 6.



--------------------------------------------------------------------------------

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Vesting Date, the Grantee’s outstanding Time-Based Units shall become fully
vested and shall be paid within 60 days after such Involuntary Termination, as
described in Section 6.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) “Retirement” shall mean the Grantee’s termination of employment other than
for Cause after the Grantee has attained age 55 and has completed five years of
service with the Employer.

6. Payment. When Time-Based Units vest, shares of Company Stock equal to the
vested Time-Based Units shall be issued to the Grantee within 60 days after the
applicable vesting date, subject to applicable tax withholding and subject to
any six-month delay required under section 409A of the Internal Revenue Code, if
applicable and as described in Section 20(h) of the Plan. Any fractional shares
will be rounded up to the nearest whole share.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Time-Based Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Time-Based Units. If and to the extent that the underlying Time-Based Units are
forfeited, all related Dividend Equivalents shall also be forfeited.

 

2



--------------------------------------------------------------------------------

8. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Time-Based Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

9. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Time-Based Units.

10. No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitute the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.

12. Withholding Taxes. The Employer shall have the right to deduct from all
payments made hereunder and from other compensation an amount equal to the
federal (including FICA), state, local and foreign taxes required by law to be
withheld with respect to the Time-Based Units. The Employer will withhold shares
of Company Stock payable hereunder to satisfy the tax withholding obligation on
amounts payable in shares, unless the Grantee provides a payment to the Employer
to cover such taxes, in accordance with procedures established by the Committee.
The share withholding amount shall not exceed the Grantee’s minimum applicable
withholding tax amount.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

 

3



--------------------------------------------------------------------------------

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Time-Based Units,
except to a successor grantee in the event of the Grantee’s death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Internal Revenue Code or an exemption,
consistent with Section 20(h) of the Plan.

16. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

*        *        *

 

4